Exhibit 99.1 INCOME FUND EIGHT A L.P. PORTFOLIO OVERVIEW FIRST QUARTER 2007 ICON Income Fund Eight A L.P. - First Quarter 2007 Portfolio Overview - Dear Partner of ICON Income Fund Eight A L.P.: ICON Income Fund Eight A L.P. (“Eight A”) raised $75,000,000 commencing with its initial offering on September 23, 1998 through the closing of the offering on May 17, 2000.As of March 31, 2007, Eight A had 735,232 limited partnership units outstanding.During the reporting period, Eight A continued to function in its Liquidation Period and no additional partners have been admitted since such date. During the Fall of 2005, Eight A entered its Liquidation Period, during which its assets are being sold in the ordinary course of its operations.The leased equipment in Eight A’s portfolio is subject to two types of leases: (i) growth leases, where the rental cash flows have been assigned or pledged to a lender, and (ii) income leases, where Eight A retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Eight A to retain an interest in the future value of the equipment on a leveraged equity basis.Eight A’s general partner, ICON Capital Corp. (the “General Partner”), expected that the future value of the equipment in growth leases would be greater than Eight A’s initial cash investment. Cash generated from these investments has facilitated Eight A’s distributions to investors.The availability of cash used for distributions to limited partners depends on the requirements for expenses and reserves. News Covering the Reporting Period ·Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it will provide global telecommunications services to its partner AT&T Government Solutions, a business unit of AT&T Inc., that was awarded the Networx Universal contract March 29, 2007, by the U.S. General Services Administration.Under the Networx Universal contract, Global Crossing will support AT&T Inc. in its efforts to compete for task orders relating to in-demand governments services such as telecommunications, networking, and related services.(Source:Global Crossing press release, dated March 30, 2007) ·Bear Stearns Merchant Banking, a leading private equity firm focusing on middle-market investments, February 21, 2007, announced that, together with company management, it has acquired PlayCore Holdings, Inc. (“PlayCore”) from an investor group led by Chartwell Investments. PlayCore is a leading designer, manufacturer and marketer of a broad range of playground equipment, accessories and related play products.(Source:PlayCore press release, dated February 22, 2007) Neither Eight A nor the General Partner accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Portfolio Overview Eight A’s leased equipment portfolio is comprised of investments made both directly and indirectly through joint ventures with its affiliates.As of March 31, 2007, Eight A’s portfolio consisted primarily of: Income leases ·Manufacturing equipment subject to a thirty-six month lease with PlayCore Wisconsin, Inc.The equipment is used in the manufacture of playground equipment and backyard products for consumer and commercial markets such as municipalities, parks, recreation departments, schools and other institutions.The purchase price of the equipment was approximately $4,000,000.The lease is scheduled to expire on December 31, 2008. ·State-of-the-art telecommunications equipment that Eight A, along with certain of its affiliates, acquired from various vendors.The equipment is subject to a forty-eight month lease with Global Crossing, which lease is scheduled to expire on March 31, 2010.Eight A purchased its 8% ownership interest in the entity that owns the equipment for approximately $2,000,000. -1- Growth leases ·A tugboat (M/V Michigan) and oil barge (Great Lakes) chartered to Keystone Great Lakes until January 2008.The charter is guaranteed by BP Amoco Plc.These vessels were purchased for approximately $12,923,000, of which approximately $5,628,000 was paid by Eight A and the balance was comprised of non-recourse debt. ·A 0.8% interest in the rights to profits, losses and cash flows from an entity that owns a 100% interest in a mobile offshore drilling rig subject to lease with Rowan Companies, Inc.In November 2004, Eight A acquired its interest from an affiliate for $200,000. Unguaranteed Residual Interests Eight A also has a $1,997,000 investment in an unguaranteed residual interest in a separate offshore drilling rig subject to lease with Rowan Companies, Inc. Terminated Leases ·On March 30, 2007, Eight A sold its 90% interest in a McDonnell Douglas DC-10-30 aircraft to FedEx for approximately $4,260,000, resulting in a loss on the sale of the aircraft of approximately $1,025,000.After the outstanding debt was repaid, Eight A received approximately $3,834,0000 and recorded a loss on the sale of approximately $920,000. ·Eight A received its last lease payment from Regus Business Centre Corp. (“Regus”) in February 2007 and Regus exercised its one dollar purchase option. In March 2003, the lease was restructured to extend the lease for an additional 48 months at a reduced rental rate which provided Eight A with an additional 38 months of cash flows and a higher overall return on its investment. 10% Status Report As of the end of the reporting period, the only assets subject to lease thatcollectively constituted at least 10% of the aggregate purchase price of Eight A’s asset portfolio were the M/V Michigan and Great Lakes.The M/V Michigan and Great Lakes are scheduled to remain on charter throughout the fiscal year and until the scheduled charter expiration in January 2008.As of March 31, 2007, to the best of the General Partner’s knowledge, both vessels remain seaworthy, maintained in good commercial marine standards and in accordance with the laws and regulations of the U.S.C.G., as required under the charter. Distribution Analysis As mentioned above, during the Fall of 2005, Eight A entered into its Liquidation Period.From the start of the Liquidation Period through August 2006, Eight A continued to make monthly distributions at a rate of 5.375% per annum.As of September 1, 2006, Eight A reduced its distribution rate to 3.5% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Eight A has made 102 monthly distributions to its limited partners.During the first three months of 2007, Eight A paid to its limited partners $643,328 in cash distributions.As of March 31, 2007, a $10,000 investment made at the initial closing would have received $6,914 in cumulative distributions representing a return of approximately 69% of such initial investment. -2- Fund Summary Offering Period 9/23/1998 – 5/17/2000 Size of offering $75,000,000 Original No. of Investors 2,906 Outlook and Overview Playcore is the next lease scheduled to expire in December 2008.As of March 31, 2007, Eight A had $3,795,016 in cash and cash equivalents on hand.Substantially all of Eight A’s cash flows are derived from income leases and residual realizations.On a monthly basis, Eight A deducts from such cash flows recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to investors. -3- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets ASSETS (Unaudited) March 31, December 31, 2007 2006 Cash and cash equivalents $ 3,795,016 $ 283,188 Investments in finance leases: Minimum rents receivable 2,815,525 3,278,319 Estimated unguaranteed residual values 200,000 200,000 Initial direct costs, net 80,976 92,544 Unearned income (346,752 ) (450,161 ) Net investments in finance leases 2,749,749 3,120,702 Investments in operating leases: Equipment, at cost 8,034,770 26,521,700 Accumulated depreciation (1,625,538 ) (14,392,245 ) Net investments in operating leases 6,409,232 12,129,455 Investments in joint ventures 3,625,174 3,718,407 Due from affiliates 10,905 - Equipment held for sale, net - 44,933 Other assets, net 390,666 1,721,706 Total assets $ 16,980,742 $ 21,018,391 LIABILITIES AND PARTNERS' EQUITY Liabilities: Notes payable - non-recourse $ 3,945,079 $ 6,618,975 Accrued interest payable - non recourse - 354,914 Accounts payable and accrued expenses 313,677 339,588 Due to General Partner 374,062 518,986 Minority interest - 418,241 Total liabilities 4,632,818 8,250,704 Commitments and contigencies Partners' equity: General Partner (524,487 ) (520,288 ) Limited Partners (735, 232 units outstanding, $100 per unit original issue price) 12,872,411 13,287,975 Total partners' equity 12,347,924 12,767,687 Total liabilities and partners' equity $ 16,980,742 $ 21,018,391 -4- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations Three Months Ended March 31, (Unaudited) 2007 2006 Revenue: Rental income $ 1,809,064 $ 1,809,064 Finance income 103,409 206,481 Income from investments in joint ventures 53,993 46,862 Net loss on sales of equipment (911,660 ) - Interest and other income 1,295 27,862 Total revenue 1,056,101 2,090,269 Expenses: Depreciation and amortization 553,931 1,370,683 Interest 109,238 167,749 Management fees - General Partner - 174,711 Administrative expense reimbursements - General Partner - 139,079 General and administrative 149,474 130,042 Minority interest 13,393 13,120 Total expenses 826,036 1,995,384 Net income $ 230,065 $ 94,885 Net income allocable to: Limited Partners $ 227,764 $ 93,936 General Partner 2,301 949 $ 230,065 $ 94,885 Weighted average number of limited partnership units outstanding 735,232 736,039 Net income per weighted average limited partnership unit $ 0.31 $ 0.13 -5- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners' Equity Year Ended December 31, 2006 and for the Three Months Ended March 31, 2007 (Unaudited) Limited Partner Total Units Limited General Partners' Outstanding Partners Partner Equity Balance, January 1, 2006 736,882 $ 13,676,869 $ (517,128 ) $ 13,159,741 Limited partnership units redeemed (1,650 ) (77,210 ) - (77,210 ) Cash distributions to partners - (3,496,273 ) (35,328 ) (3,531,601 ) Net income - 3,184,589 32,168 3,216,757 Balance, December 31, 2006 735,232 13,287,975 (520,288 ) 12,767,687 Cash distributions to partners - (643,328 ) (6,500 ) (649,828 ) Net income - 227,764 2,301 230,065 Balance, March 31, 2007 735,232 $ 12,872,411 $ (524,487 ) $ 12,347,924 -6- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) 2007 2006 Cash flows from operating activities: Net income $ 230,065 $ 94,885 Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees (1,809,064 ) (1,809,064 ) Finance incomepaid directly to lenders by lessees (103,409 ) (206,481 ) Income from investments in joint ventures (53,993 ) (46,862 ) Net loss on sales of equipment 911,660 - Depreciation and amortization 553,931 1,370,683 Interest expense on non-recourse financing paid directly to lenders by lessees 109,238 167,749 Minority interest 13,393 13,120 Changes in operating assets and liabilities: Collection of principal - non-financed receivables 462,794 454,940 Other assets 349,273 - Accounts payable and accrued expenses (380,825 ) 12,767 Due to General Partner and affiliates, net (155,829 ) 125,543 Net cash provided by operating activities: 127,234 177,280 Cash flows from investing activities: Proceeds from sales of equipment 4,313,118 12,036 Distributions to joint ventures (426,000 ) - Distributions received from joint ventures 147,304 39,039 Net cash provided by investing activities: 4,034,422 51,075 Cash flows from financing activities: Cash distributions to partners (649,828 ) (1,001,114 ) Redemption of limited partner units - (77,210 ) Net cash used in financing activities: (649,828 ) (1,078,324 ) Net increase (decrease) in cash and cash equivalents 3,511,828 (849,969 ) Cash and cash equivalents, beginning of the period 283,188 1,419,446 Cash and cash equivalents, end of the period $ 3,795,016 $ 569,477 -7- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid directly to lenders by lessees $ 3,138,048 $ 3,138,048 -8- Transactions with Related Parties Prior to April 1, 2006, in accordance with the terms of the Management Agreement, Eight A paid the General Partner (i) management fees ranging from 1% to 7% based on a percentage of the rental payments received either directly by Eight A or through joint ventures and (ii) acquisition fees of 3% calculated based on the gross value of Eight A’s acquisition transactions.In addition, the General Partner was reimbursed for administrative expenses incurred by it in connection with Eight A's operations.Although the General Partner continues to provide services, effective April 1, 2006, the General Partner waived its rights to future management fees and administrative expense reimbursements. The General Partner also has a 1% interest in Eight A’s profits, losses, cash distributions and distribution proceeds. Eight A paid distributions to the General Partner of $6,500 during the three months ended March 31, 2007 and $35,328 for the year ended December 31, 2006. The General Partner’s interest in Eight A’s net income for the three months ended March 31, 2007 and 2006 was $2,301 and $949, respectively. Eight A has a payable of $374,062 due to the General Partner and affiliates at March 31, 2007. Eight A owed the General Partner $192,786 for accrued and unpaid administrative expense reimbursements incurred prior to April 1, 2006 and $181,000 for accrued and unpaid acquisition fees incurred during the year ended December 31, 2005. The payable to the General Partner of $190,000 advanced during 2006 was paid in full in March, 2007. Fees and other expenses charged to operations by Eight A and paid or accrued to the General Partner or its affiliates for the three months ended March 31, 2007 and 2006 were as follows: Entity Capacity Description 2007 2006 ICON Capital Corp. General Partner Management fee $ - $ 174,711 ICON Capital Corp. General Partner Administrative fee - 139,079 $ - $ 313,790 *Limited Partners may obtain a summary of administrative expense reimbursements upon request. Your participation in Eight A is greatly appreciated and we look forward to sharing future successes. Sincerely, ICON Capital Corp., General Partner Thomas W. Martin Chairman, Chief Executive Officer and President ICON is committed to protecting the privacy of its investors in compliance with all applicable laws.Please be advised that, unless required by a regulatory authority such as the NASD or ordered by a court of competent jurisdiction, ICON will not share any of your personally identifiable information with any third party. -9- Forward-Looking Information - Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, or the PSLRA.These statements are being made pursuant to PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases ofsimilar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside of our control that may cause actual results to differ materially from those projected. Additional Required Disclosure To fulfill our promises to you we are required to make the following disclosures when applicable: A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you. It is typically filed either 45 or 90 days after the end of a quarter or year, respectively. Usually this means a filing will occur on or around March 30, May 15, August 15, and November 15 of each year. It contains financial statements and detailed sources and uses of cash plus explanatory notes. You are always entitled to these reports. Please access them by: • Visiting www.iconcapital.com or • Visiting www.sec.gov or • Writing us at: PO Box 192706, San Francisco, CA94119-2706 We do not distribute these reports to you directly in order to keep Eight A’s expenses down as the cost of mailing this report to all investors is significant. Nevertheless, the reports are immediately available on your request. -10-
